UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 11, 2015 Date of Report (Date of Earliest Event Reported) AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) IOWA 0-32637 42-1039071 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Item 5.02 Departure of Directors and Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) Robert L. Cramer and Warren R. Madden will retire as Directors of Ames National Corporation (the “Company”) effective as of the end of their current terms of service, which will conclude at the Company’s annual meeting of shareholders held on April 29, 2015. Mr. Cramer and Mr. Madden are no longer eligible to stand for reelection due to ourcorporate governance policy related to age limitation. Mr. Cramer and Mr. Madden have both served as directors of the Company since 2003. Item 8.01 Other Events On February 11, 2015, the Company announced the declaration of a cash dividend. A copy of the press release dated February 11, 2015 is attached as Exhibit 99.1. Item 9.01 Financial Statement and Exhibits (d)The following exhibit is furnished as part of this Report. Exhibit No. Description 99.1News Release dated February 11, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMES NATIONAL CORPORATION Date: February 12, 2015 By: /s/ Thomas H. Pohlman_ Thomas H. Pohlman, President (Principal Executive Officer)
